Citation Nr: 0418431	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  03-07 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome as secondary to service-connected post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension as 
secondary to service-connected PTSD.  

3.  Entitlement to an initial disability rating greater than 
30 percent for PTSD.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1968 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran and his wife testified before the undersigned at 
a Travel Board hearing in December 2003.  A transcript of 
that hearing has been associated with the claims folder.  
Following the hearing, the veteran submitted additional 
evidence and waived consideration of that evidence by the RO.  
That evidence has also been associated with the claims 
folder.    

The issues of service connection for hypertension as 
secondary to PTSD and of an increased rating for PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The competent, probative evidence of record does not show 
that the veteran's irritable bowel syndrome is proximately 
due to or the result of the service-connected PTSD.   

3.  Competent evidence of record shows that the veteran's 
service-connected PTSD aggravates his irritable bowel 
syndrome.  


CONCLUSIONS OF LAW

1.  Irritable bowel syndrome is not proximately due to or the 
result of service-connected PTSD.  .  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

2.  Service connection for irritable bowel syndrome as 
secondary to service-connected PTSD on the basis of 
aggravation is established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003); Allen v. Brown, 7 
Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA 
sufficient to decide the current appeal.  To the extent 
defect in notice or assistance is found, the Board emphasizes 
that, given the favorable disposition of the appeal, such 
defect results in no prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Thus, the Board will 
proceed to adjudicate the appeal.   



Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran seeks service connection for irritable bowel 
syndrome as secondary to his service-connected PTSD.  In 
support of this claim, he has submitted medical evidence 
suggesting a relationship between the irritable bowel 
syndrome and the PTSD.  The Board finds that the evidence of 
record supports service connection for irritable bowel 
syndrome as secondary to PTSD on the basis of aggravation 
only.  38 U.S.C.A. § 5107(b); Allen, 7 Vet. App. at 448.  
Specifically, I. Crespo, M.D., a gastroenterologist, has 
offered statements in April 2000 and an undated letter that 
the veteran's PTSD was adversely affecting his 
gastrointestinal problems.  Similarly, a May 2000 statement 
from R. Dave, M.D., related the opinion from Dr. Crespo that 
the veteran's symptoms were related to PTSD, which enhanced 
his condition.  Finally, in a January 2004 statement, Dr. 
Crespo definitively stated that the veteran's irritable bowel 
syndrome had been exacerbated by the his PTSD.  There is no 
contrary medical opinion of record.  

The Board emphasizes that there is insufficient evidence to 
establish service connection for irritable bowel syndrome as 
proximately due to or the result of the service-connected 
PTSD.  38 C.F.R. § 3.310(a).  The November 2001 VA 
gastrointestinal examination yielded a diagnosis of irritable 
bowel syndrome, rule out small bowel disease or parasitic-
type infection.  The examiner indicated that it was 
speculative to state whether the irritable bowel syndrome was 
due to service or to his continuing PTSD.  Similarly, the 
April 2002 statement from W. Cua, M.D., which indicates that 
irritable bowel syndrome could be triggered by anxiety or 
could result from anxiety, is too speculative an opinion, and 
therefore lacks significant probative value, for purposes of 
granting service connection.  See generally Bloom v. West, 12 
Vet. App. 185 (1999); Bostain v. West, 11 Vet. App. 124 
(1998).  

In summary, the Board finds that the evidence supports 
service connection for irritable bowel syndrome as secondary 
to service-connected PTSD based on aggravation.  38 U.S.C.A. 
§ 5107(b); Allen, 7 Vet. App. at 448.  To that extent, the 
appeal is granted.  
  




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for irritable bowel 
syndrome as proximately due to or the result of service-
connected PTSD is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for irritable bowel 
syndrome as secondary to service-connected PTSD on the basis 
of aggravation is granted.  


REMAND

The veteran seeks service connection for hypertension as 
secondary to service-connected PTSD.  He also seeks an 
initial disability rating greater than 30 percent for PTSD.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as staged ratings).  The Board finds that additional 
development is necessary before proceeding to adjudicate 
either issue.  

With respect to both issues, the Board observes that there is 
insufficient compliance with the duty to notify pursuant to 
the VCAA.  The VCAA provides that, upon receipt of a complete 
or substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information or evidence 
should be provided by the claimant and what information or 
evidence VA will attempt to obtain on the claimant's behalf. 
Id.  The July 2001 letter to the veteran, which purports to 
explain the VCAA notice and assistance requirements, does not 
adequately explain the evidence needed to substantiate each 
claim or which portion of evidence needed to substantiate the 
claim, if any, the veteran has the responsibility to provide, 
and which portion of the evidence, if any, VA is obligated to 
obtain or will attempt to obtain on the veteran's behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In addition, with respect to the claim for service connection 
for hypertension, the Board observes that the record 
establishes that the veteran has a current diagnosis of 
hypertension.  He alleges that the hypertension is secondary 
to service-connected PTSD.  The April 2002 statement from Dr. 
Cua suggests a possible relationship between PTSD and 
hypertension.  Pursuant to the VCAA, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and 
(2) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence 
for VA to make a decision on the claim. Id.  In this case, 
the Board finds that the evidence of record triggers VA's 
duty to obtain a medical opinion as to the possible 
relationship between the veteran's hypertension and his 
service-connected PTSD.  To that end, on remand, the RO 
should secure a medical examination and opinion addressing 
the matter.  

With respect to the claim for an increased initial rating for 
PTSD, during the Travel Board hearing, the veteran alleged 
that his PTSD had worsened since his VA psychiatric 
examination in November 2001.  He asserted that his PTSD has 
now rendered him unemployable.  In addition, the veteran 
submitted a March 2003 statement from Dr. Cua that indicated 
that the veteran's PTSD was rapidly worsening.  VA's duty 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Where the veteran claims that his condition is worse than 
when originally rated, and the available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  In this case the Board finds that a remand is 
required in order to assess the veteran's current disability 
status.   

The Board observes that records from Dr. Cua indicate that 
the veteran is also currently diagnosed as having severe 
hypomanic bipolar II disorder.  This psychiatric disorder is 
not service connected and therefore may not serve as a basis 
for VA compensation.  The VA examination obtained on remand 
should, to the extent possible, differentiate the 
symptomatology and associated disability levels associated 
with each discrete disorder.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).    

Also during the Travel Board hearing, the veteran related 
that, in addition to seeing Dr. Cua, he had also seen a VA 
psychiatrist at the Outpatient Clinic in Orlando since June 
2000.  None of these records have been obtained.  VA's the 
duty to assist includes obtaining records of relevant VA 
medical treatment.  38 U.S.C.A. 
§ 5103A(c)(2).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is charged with constructive knowledge of evidence 
generated by VA).  On remand, the RO should secure the 
veteran's VA treatment records.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate each claim on appeal, and of 
what information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 
38 U.S.C.A. § 5103(a), Quartuccio v. 
Principi, Charles v. Principi, and any 
other applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.   

2.  The RO should secure the veteran's 
psychiatric treatment records from the VA 
Outpatient Clinic in Orlando dated from 
June 2000 to the present.  

3.  The RO should arrange for the veteran 
to be scheduled for VA psychiatric 
examination to determine the current 
severity of his service-connected PTSD.  
The claims folder must be made available 
to the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  The examination report 
should include a complete discussion of 
the veteran's history and subjective 
complaints, findings on mental status 
examination, and complete multi-axial 
diagnosis with Global Assessment of 
Functioning (GAF) score.  

Based on findings on examination and a 
review of the claims folder, the examiner 
is specifically asked to determine the 
symptomatology and associated level of 
disability is related to the service-
connected PTSD as opposed to any co-
existing, non-service-connected 
psychiatric disorder, to include 
hypomanic bipolar II disorder.  If the 
examiner is unable to differentiate the 
symptomatology and associated level of 
disability, the report should so state.  
The examiner is also asked to discuss the 
impact of the veteran's service-connected 
PTSD on his ability to secure or follow a 
substantially gainful occupation.  Any 
opinion offered should include a complete 
explanation.   

4.  The RO should arrange for the veteran 
to be scheduled for a VA cardiology 
examination to assess the nature and 
etiology of his hypertension.  The claims 
folder must be made available to the 
examiner for review for the examination 
and the examination report must indicate 
whether such review was accomplished.  
Based on findings on examination and 
review of the claims folder, the examiner 
is asked to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's hypertension is 
proximately due to or the result of, or 
is aggravated by, his service-connected 
PTSD.  The opinion should include a 
complete explanation.  If the examiner is 
unable to provide the requested opinion, 
the report should so state.    

5.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

6.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If 
the disposition of either issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



